Order entered November 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01384-CV

                         IN THE INTEREST OF K.V.K., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                                           ORDER
       We GRANT appellant’s November 13, 2015 third motion for an extension of time to file

a brief. Appellant shall file a brief by DECEMBER 16, 2015. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE